AlleN, J.
We fail to see any negligence on the part of the defendant; on the contrary, he appears to have been unusually diligent. He employed resident counsel as soon as the summons was served, and he used all reasonable means to prepare his defense.
We, therefore, conclude that there was no error in setting aside the judgment by default, as the motion was made within less than twelve months from the rendition of the judgment.
¥e will not pass on the question as to the regularity of the judgment at this time, but it is doubtful if any cause of action is alleged in the -complaint under Gaylord v. Gaylord, 150 N. C., 222, holding that a parol trust cannot be -engrafted in favor of the grantor upon a deed -conveying the absolute title to the grantee.
Affirmed.